PER CURIAM.
In this direct criminal appeal, appellant contends that the trial court lacked jurisdiction to revoke his community control and sentence him to a term of twelve years’ imprisonment. The State properly concedes error. See State v. Boyd, 717 So.2d 524, 525 (Fla.1998); Tatum v. State, 24 Fla. L. Weekly D1261, 736 So.2d 1214, 1999 WL 331928 (Fla. 1st DCA 1999); Hoffman v. State, 729 So.2d 421, 422 (Fla. 1st DCA 1999). We therefore reverse and remand with directions that the order revoking appellant’s community control as well as the judgment and sentence entered subsequent thereto be vacated; that the affidavit alleging a violation of appellant’s community control be dismissed; and that appellant be immediately discharged.
BOOTH and BENTON, JJ., and SMITH, LARRY G., Senior Judge, concur.